496 S.E.2d 375 (1998)
347 N.C. 664
Donnie Earl ROBBINS
v.
Franklin FREEMAN, Secretary of the North Carolina Department of Correction, in his official capacity; Juanita Baker, Chairman of the North Carolina Parole Commission, in her official capacity; Elbert Buck, William A. Lowry, Charles L. Mann, Sr., and Peggy Stamey, Members of the North Carolina Parole Commission, in their official capacities.
No. 416PA97.
Supreme Court of North Carolina.
March 6, 1998.
*376 George B. Currin, Raleigh, for plaintiff-appellee.
Michael F. Easley, Attorney General by David F. Hoke and Elizabeth F. Parsons, Assistant Attorneys General, for defendant-appellants.
PER CURIAM.
AFFIRMED.